         Case 1:17-cv-01789-DLC Document 417 Filed 09/13/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE                         :
 COMMISSION,                                     :
                                                 :
                                                 :
       Plaintiff,                                :
                                                 :               Case No. 17-CV-1789(DLC)
                           v.                    :
                                                 :               DECLARATION OF DAVID
 LEK SECURITIES CORPORATION,                     :               J. GOTTESMAN IN
 SAMUEL LEK, VALI MANAGEMENT                     :               SUPPORT OF PLAINTIFF’S
 PARTNERS dba AVALON FA LTD,                     :               MOTION IN LIMINE
 NATHAN FAYYER, and SERGEY                       :
 PUSTELNIK,                                      :
                                                 :
               Defendants.                       :
 ________________________________________________:



I, David J. Gottesman, declare as follows:

       1.      I am admitted pro hac vice as counsel for plaintiff Securities and Exchange

Commission (the “SEC”) in this action.

       2.      I have personal knowledge of the facts presented in this declaration based upon

my review of documents relevant to this litigation. I respectfully submit this declaration in

support of the SEC’s Motion in Limine to Preclude Avalon Defendants From Offering Evidence

of or Referring to Reliance on Counsel, or Presence or Involvement of Counsel.

       3.      Attached hereto as Exhibit 1 is a genuine and authentic copy of a transcript of a

conference call with the Court on March 15, 2018.

       4.      Attached hereto as Exhibit 2 are relevant excerpts from the transcript of Excerpts

from the Deposition of Serge Pustelnik, taken March 20 and 21, 2018.
         Case 1:17-cv-01789-DLC Document 417 Filed 09/13/19 Page 2 of 3



       5.      Attached hereto as Exhibit 3 is a genuine and authentic copy of the answers of

Avalon FA Ltd and Nathan Fayyer dated December 1, 2017, to the interrogatories propounded

by the SEC.

       6.      Attached hereto as Exhibit 4 is a genuine and authentic copy of the answers of

Serge Pustelnik dated December 1, 2017, to the interrogatories propounded by the SEC.

       7.      Attached hereto as Exhibit 5 is a genuine and authentic copy of a letter dated

January 22, 2016 letter from Kevin Harnisch to FINRA.

       8.      Attached hereto as Exhibit 6 is a genuine and authentic copy of a letter dated

May 23, 2016 letter from Kevin Harnisch to FINRA.

       9.      Attached hereto as Exhibit 7 is a genuine and authentic copy of a letter dated

May 21, 2015 letter from Kevin Harnisch to FINRA.

       10.     Attached hereto as Exhibit 8 is a genuine and authentic copy of a letter dated July

31, 2015 letter from Kevin Harnisch to FINRA.

       11.     Attached hereto as Exhibit 9 is a genuine and authentic copy of a letter dated

May 27, 2016 letter from Kevin Harnisch to FINRA.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge,

information, and belief.

Executed on: September 13, 2019.

                                                            /s/ David J. Gottesman




                                                2
        Case 1:17-cv-01789-DLC Document 417 Filed 09/13/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, a true and correct copy of the above

document was served on all counsel of record by filing this document using the CM/ECF system.


                                                    /s/ David J. Gottesman




                                               3
